THE BOND FUND OF AMERICA, INC. Part B Statement of Additional Information March 1, 2010 (as supplemented May 27, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of The Bond Fund of America (the "fund" or "BFA") dated March 1, 2010. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: The Bond Fund of America, Inc. Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A ABNDX Class 529-A CFAAX Class R-1 RBFAX Class B BFABX Class 529-B CFABX Class R-2 RBFBX Class C BFACX Class 529-C CFACX Class R-3 RBFCX Class F-1 BFAFX Class 529-E CFAEX Class R-4 RBFEX
